DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 11 August 2020 and 24 November 2020, were filed after the mailing date of the patent application on 10 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 10 June 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talvildar et al. (US 20150271818 A1; hereinafter referred to as “Talvildar”).
Regarding Claim 9, Talvidar discloses a communications apparatus, applied to a sending terminal, comprising: 
at least one processor (¶59-63, Tavildar discloses a device comprising a processor); 
a transmitter (¶59-63, Tavildar discloses a device comprising a transmitter); 
a receiver (¶59-63, Tavildar discloses a device comprising a receiver); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (¶21 & ¶23, Tavildar discloses a device comprising a non-transitory medium further comprising instructions executable by a processor), wherein the programming instructions instruct the at least one processor to: 
determine a start time unit of a resource period (¶89 & Fig. 11 (1105), Tavildar discloses determining, by a transmitting (Tx) device-to-device (D2D) user equipment (UE), first information indicating timing for a message and second information indicating timing for a retransmission of the message); 
transmit communication data in the resource period (¶89 & Fig. 11 (1115), Tavildar discloses transmitting, by the Tx D2D UE to a receiving (Rx) D2D UE, the message in a first transmission resource), wherein communication data is transmitted in the start time unit and the communication data is retransmitted in another time unit of the resource period (¶89 & Fig. 11 (1115), Tavildar discloses that the message is transmitted in the first transmission resource and retransmitted in a second transmission resource); and 
send transmission sequence number indication information and time domain transmission resource indication information to a receiving terminal that performs direct communication with the sending terminal (¶10 & ¶58, Tavildar discloses sending, by either the Tx D2D UE or the base station to the Rx D2D UE, the time hopping pattern.  The time hopping pattern indicates the resource blocks where the first transmission will occur and repeated transmissions of the first transmission will occur); 
wherein the transmission sequence number indication information indicates that the communication data is initial transmission or retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern indicates the start time, duration, frequency location relative to the start time of the message.  ¶67, Here, the time hopping pattern and frequency hopping pattern indicates the location of data transmissions and data retransmissions), and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern and/or frequency hopping pattern indicates the duration relative to the start time of the transmission and indicates the frequency location of the transmission).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 9.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 2, Talvidar discloses the communication method according to claim 1.
Talvidar further discloses determining, by the first terminal, a period duration of the resource period in a resource (¶89 & Fig. 11 (1105) & Fig. 3B, Tavildar discloses determining, by the Tx D2D UE from a base station (BS), information indicating a duration of a data resource pool.  The end of the data resource pool is indicated because the device is aware when the next scheduling resource pool begins), the resource comprising a plurality of resource periods (¶89 & Fig. 11 (1105) & Fig. 3B, Tavildar discloses that each data resource pool comprises a plurality of resources where each resource corresponds to a data transmission), wherein the period duration is configured by a network device or preconfigured (¶89 & Fig. 11 (1105) & Fig. 3B, Tavildar discloses that the base station (BS) allocates and determines each data resource pool).
Regarding Claim 3, Talvidar discloses the communication method according to claim 2.
Talvidar further discloses transmitting, by the first terminal, subsequent communication data periodically in following resource periods of the resource (¶92 & Fig. 12 (1215) & ¶89 & Fig. 11 (1115), Tavildar discloses retransmitting, by the Tx D2D UE to the Rx D2D UE, the message in resources which may be scheduled periodically or non-periodically).
Regarding Claim 4, Talvidar discloses the communication method according to claim 2.
¶10, Tavildar discloses sending, by either the Tx D2D UE or the base station to the Rx D2D UE, the time hopping pattern), wherein the resource period indication information indicates the period duration of the resource period used by the first terminal (¶10 & ¶55 & Fig. 3B, Tavildar discloses that the scheduling assigning (SA) 310-bindicates the duration of the resource corresponding to the first resource 370).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 2.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 3.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 4.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 4.
Regarding Claim 14, Talvidar discloses a communications apparatus, applied to a receiving terminal, comprising: 
at least one processor (¶59-63, Tavildar discloses a device comprising a processor); 
a receiver (¶59-63, Tavildar discloses a device comprising a receiver); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (¶21 & ¶23, Tavildar discloses a device comprising a non-transitory medium further comprising instructions executable by a processor), wherein the programming instructions instruct the at least one processor to: 
¶10 & ¶58 & Fig. 12 (1205), Tavildar discloses receiving, by a receiving (Rx) device-to-device (D2D) user equipment (UE) from either the Tx D2D UE or the base station to the Rx D2D UE, the time hopping pattern), wherein the transmission sequence number indication information indicates that a communication data is initial transmission or retransmission (¶89 & Fig. 11 (1115), Tavildar discloses that the time hopping pattern indicates the resources where retransmitted messages occur a first transmission resource where the initial transmission occurs), wherein the communication data is transmitted in a start time unit of a resource period and the communication data is retransmitted in another time unit of the resource period (¶89 & Fig. 11 (1115), Tavildar discloses that the message is transmitted in the first transmission resource and retransmitted in a second transmission resource), and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern indicates the start time, duration, frequency location of each transmission resource relative to the start time of the data resource pool); and 
determine, according to the transmission sequence number indication information and the time domain transmission resource indication information, the time domain resource position of the initial transmission and the retransmission (¶10 & ¶58 & Fig. 12 (1210 & 1215), Tavildar discloses determining, by the Rx D2D UE, the time hopping pattern which allows the Rx D2D UE to determine the transmission resources associated with the retransmitted message and further receiving information indicating the first transmission resource).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 14.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.
Regarding Claim 7, Talvidar discloses the communication method according to claim 6.
Talvidar further discloses receiving, by the second terminal, resource period indication information from the first terminal (¶10, Tavildar discloses receiving, from either the Tx D2D UE or the base station by the Rx D2D UE, the time hopping pattern), wherein the resource period indication information indicates a period duration of resource period used by the first terminal (¶10 & ¶55 & Fig. 3B, Tavildar discloses that the scheduling assigning (SA) 310-bindicates the duration of the resource corresponding to the first resource 370).
Regarding Claim 8, Talvidar discloses the communication method according to claim 7.
Talvidar further discloses receiving, by the second terminal, subsequent communication data periodically in following resource periods (¶92 & Fig. 12 (1215) & ¶89 & Fig. 11 (1115), Tavildar discloses retransmitting, by the Tx D2D UE to the Rx D2D UE, the message in resources which may be scheduled periodically or non-periodically).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 7.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talvildar in view of Seo et al. (US 20170019910 A1; hereinafter referred to as “Seo”).

 Talvidar further discloses determining, by the first terminal, the start time unit of the resource period comprises: 
using, by the first terminal, a starting subframe for sending a transport block at a higher layer as the start time unit of the resource period (¶50 & Fig. 3B, Tavildar discloses that the Tx D2D UE uses a particular subframe number to transmit the message on the first resource).
However, Talvidar does not explicitly disclose the first terminal sends the communication data by using a randomly selected time domain resource.
Seo teaches the first terminal sends the communication data by using a randomly selected time domain resource (Abstract, Seo teaches randomly selecting, by a transmitting terminal, a resource for a direct device-to-device communication based upon resources indicated by a scheduling assignment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Talvidar by sending, by the first terminal, the communication data by using a randomly selected time domain resource as taught by Seo because resource allocation of resources from a resource pool is improved (Seo, ¶17).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 9, 17, 1, 14, 21, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 10,701,687 (hereinafter referred to as ‘687 Patent) in view of Talvidar. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 9, Claim 5 of the ‘687 Patent discloses a communications apparatus, applied to a sending terminal, comprising: 
at least one processor (Claim 5 of the ‘687 Patent discloses at least one processor); 
a transmitter (Claim 5 of the ‘687 Patent discloses a transmitter); 
a receiver (Claim 5 of the ‘687 Patent discloses a receiver); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Claim 5 of the ‘687 Patent discloses a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor), wherein the programming instructions instruct the at least one processor to: 
determine a start time unit of a resource period (Claim 5 of the ‘687 Patent discloses determining a start time unit of a resource period).
However, Claim 5 of the ‘687 Patent does not explicitly disclose transmitting communication data in the resource period, wherein communication data is transmitted in the start time unit and the communication data is retransmitted in another time unit of the 
Talvidar teaches transmit[ting] communication data in the resource period (¶89 & Fig. 11 (1115), Tavildar discloses transmitting, by the Tx D2D UE to a receiving (Rx) D2D UE, the message in a first transmission resource), wherein communication data is transmitted in the start time unit and the communication data is retransmitted in another time unit of the resource period (¶89 & Fig. 11 (1115), Tavildar discloses that the message is transmitted in the first transmission resource and retransmitted in a second transmission resource); and 
send[ing] transmission sequence number indication information and time domain transmission resource indication information to a receiving terminal that performs direct communication with the sending terminal (¶10 & ¶58, Tavildar discloses sending, by either the Tx D2D UE or the base station to the Rx D2D UE, the time hopping pattern.  The time hopping pattern indicates the resource blocks where the first transmission will occur and repeated transmissions of the first transmission will occur); 
wherein the transmission sequence number indication information indicates that the communication data is initial transmission or retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern indicates the start time, duration, frequency location relative to the start time of the message.  ¶67, Here, the time hopping pattern and frequency hopping pattern indicates the location of data transmissions and data retransmissions), and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern and/or frequency hopping pattern indicates the duration relative to the start time of the transmission and indicates the frequency location of the transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 5 of the ‘687 Patent by transmitting communication data in the resource period, wherein communication data is transmitted in the start time unit and the communication data is retransmitted in another time unit of the resource period; and sending transmission sequence number indication information and time domain transmission resource indication information to a receiving terminal that performs direct communication with the sending terminal; wherein the transmission sequence number indication information indicates that the communication data is initial transmission or retransmission, and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission as taught by Talvidar because interference mitigation and power savings in D2D communications is improved by enabling one or more message retransmissions (Talvidar, ¶40).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 9.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.

at least one processor (Claim 8 of the ‘687 Patent discloses at least one processor); 
a receiver (Claim 8 of the ‘687 Patent discloses a receiver); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Claim 8 of the ‘687 Patent discloses a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor), wherein the programming instructions instruct the at least one processor to: 
obtain transmission sequence number indication information and time domain transmission resource indication information from a sending terminal that performs device-to-device communication with the receiving terminal (Claim 8 of the ‘687 Patent discloses obtain, by the receiver, transmission sequence number indication information and time domain transmission resource indication information from a sending terminal that performs device-to-device communication with the receiving terminal).
However, Claim 8 of the ‘687 Patent does not explicitly disclose the transmission sequence number indication information indicates that a communication data is initial transmission or retransmission, wherein the communication data is transmitted in a start time unit of a resource period and the communication data is retransmitted in another time unit of the resource period, and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and 
Talvidar teaches the transmission sequence number indication information indicates that a communication data is initial transmission or retransmission (¶89 & Fig. 11 (1115), Tavildar discloses that the time hopping pattern indicates the resources where retransmitted messages occur a first transmission resource where the initial transmission occurs), wherein the communication data is transmitted in a start time unit of a resource period and the communication data is retransmitted in another time unit of the resource period (¶89 & Fig. 11 (1115), Tavildar discloses that the message is transmitted in the first transmission resource and retransmitted in a second transmission resource), and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission (¶55 & Fig. 3B, Tavildar discloses that the time hopping pattern indicates the start time, duration, frequency location of each transmission resource relative to the start time of the data resource pool); and 
determine, according to the transmission sequence number indication information and the time domain transmission resource indication information, the time domain resource position of the initial transmission and the retransmission (¶10 & ¶58 & Fig. 12 (1210 & 1215), Tavildar discloses determining, by the Rx D2D UE, the time hopping pattern which allows the Rx D2D UE to determine the transmission resources associated with the retransmitted message and further receiving information indicating the first transmission resource).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 5 of the ‘687 Patent by the transmission sequence number indication information indicates that a communication data is initial transmission or retransmission, wherein the communication data is transmitted in a start time unit of a resource period and the communication data is retransmitted in another time unit of the resource period, and wherein the time domain transmission resource indication information indicates a time domain resource position that is relative to the start time unit and that is of the initial transmission or the retransmission; and determine, according to the transmission sequence number indication information and the time domain transmission resource indication information, the time domain resource position of the initial transmission and the retransmission as taught by Talvidar because interference mitigation and power savings in D2D communications is improved by enabling one or more message retransmissions (Talvidar, ¶40).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 14.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC NOWLIN/Examiner, Art Unit 2474